Title: General Orders, 14 September 1776
From: Washington, George
To: 



Head Quarters, New-York, sept: 14th 1776.
Bristol.Roxbury.


The Court of Inquiry on Major Hatfield, not having been able to proceed he is released from his arrest, until they can attend.
The General is exceedingly anxious that every Soldier should be well provided with Ammunition, and desires, that every officer will be careful to see there is no deficiency in this respect, as it is highly probable they may soon be called to Action.
It is so critical a period, and so interesting to every true lover of his Country, that the General hopes that every officer & Solider will now exert himself to the utmost—it is no time for ease or indulgence—the Arms of the men, the Condition of the sick, care to prevent Imposition in order to avoid danger and duty—Vigilance of Sentries and Guards, are all now requisite—We have once found the bad consequences of a surprize; let the utmost Care be used to prevent another—For this purpose, the General directs that none be put out as sentries at night but pick’d men; that they be visited every half hour, and every motion of the enemy narrowly watched.
General Wadworth’s Brigade to furnish two Sentries upon the road, to prevent Waggons, in the public Service, going out empty, or carrying sick.
Benjamin Haywood, late Lieutenant in the 4th Regiment, is appointed Paymaster to said regiment.
Capt. Brown is excused from duty, on account of his assisting the Quarter-Master General.
